J-A05032-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JOSHUA TANKEL,                                  IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellant

                    v.

LISA SCHEIDT AND MARTIN SCHEIDT,

                         Appellees                      No. 2278 EDA 2014


                 Appeal from the Order Entered July 9, 2014
            In the Court of Common Pleas of Philadelphia County
                      Civil Division at No(s): 13061380


BEFORE: GANTMAN, P.J., SHOGAN, and ALLEN, JJ.

MEMORANDUM BY SHOGAN, J.:                               FILED APRIL 20, 2015

      Appellant, Joshua Tankel, appeals from the order entered on July 9,

2014, that dismissed his complaint against Lisa Scheidt and Martin Scheidt

(collectively “Appellees”) with prejudice. We affirm.

      The trial court set forth the background of this case as follows:

            On June 10, 2013, [Appellant] commenced this civil action
      against [Appellees] for injuries sustained by [Appellant] after a
      motor vehicle accident. [Appellant] filed an amended complaint
      on July 9, 2013. In their answer, [Appellees] denied negligence.
      [Appellees] also filed New Matter. The New Matter states that
      because [Appellant] elected the limited tort option and
      [Appellant’s] injuries are not serious as defined by the
      Pennsylvania Motor Vehicle Financial Responsibility Law
      (PMVFRL) [(75 Pa.C.S. §§ 1701–1799.7),] [Appellant] is
      precluded from recovering [damages for] pain and suffering. On
      May 5, 2014, [Appellees] filed a motion for partial summary
      judgment. [Appellees] asserted that because [Appellant] was
      bound by the limited tort election, he cannot maintain an action
      for non-economic loss because the injury was not serious as
      defined by PMVFRL. The motion was granted by the Order dated
      June 10, 2014 and the case was sent to arbitration.
J-A05032-15




            On July 2, 2014, [Appellant] filed a motion for
      reconsideration. [Appellant] stated that he was not claiming
      economic damages, and since the June 10, 2014 Order bars
      non-economic damages, the Order should be amended to
      dismiss the case. The motion was granted and the case
      dismissed. [Appellant has] appealed this court’s finding that no
      reasonable jury could find the injuries alleged by [Appellant] to
      rise to the level of “a personal injury resulting in serious
      impairment of a body function” as required under 75 Pa. C.S.A.
      § 1705(d).

Trial Court Opinion, 8/1/14, 1-2 (unnumbered pages) (footnotes omitted).

Following the July 9, 2014 order dismissing his complaint with prejudice,

Appellant filed this timely appeal on July 16, 2014.

      On appeal, Appellant raises the following issue for this Court’s

consideration:

      Whether the trial court abused its discretion and otherwise
      committed an error of law when it improperly granted
      [Appellees’] Motion for Summary Judgment when a genuine
      issue of material fact exists as to [Appellant’s] injuries and
      extent of injuries?

Appellant’s Brief at 6.

      The standard of review we apply is as follows:

             Our scope of review of a trial court’s order granting or
      denying summary judgment is plenary, and our standard of
      review is clear: the trial court’s order will be reversed only where
      it is established that the court committed an error of law or
      abused its discretion. Summary judgment is appropriate only
      when the record clearly shows that there is no genuine issue of
      material fact and that the moving party is entitled to judgment
      as a matter of law. The reviewing court must view the record in
      the light most favorable to the nonmoving party and resolve all
      doubts as to the existence of a genuine issue of material fact
      against the moving party. Only when the facts are so clear that

                                     -2-
J-A05032-15


      reasonable minds could not differ can a trial court properly enter
      summary judgment.

Hovis v. Sunoco, Inc., 64 A.3d 1078, 1081 (Pa. Super. 2013).

      In Pennsylvania, when selecting automobile insurance, drivers have

the option of choosing limited-tort coverage or full-tort coverage. 75 Pa.C.S.

§ 1705.   An individual who has purchased full-tort coverage and who is

injured by a negligent driver can recover all medical and out-of-pocket

expenses, as well as financial compensation for pain and suffering and other

non-economic damages. Varner-Mort v. Kapfhammer, 109 A.3d 244, 248

(Pa. Super. 2015) (citing 75 Pa.C.S. § 1705(a)(1)(B)).        “A limited-tort

plaintiff also can recover all medical and out-of-pocket expenses; however,

such a plaintiff cannot recover for pain and suffering or other non-economic

damages unless the plaintiff’s injuries fall within the definition of ‘serious

injury.’” Id. (citing 75 Pa.C.S. § 1705(a)(1)(A)). The term “serious injury”

is defined as follows: “A personal injury resulting in death, serious

impairment of body function or permanent serious disfigurement.”           75

Pa.C.S. § 1702.

      Our Supreme Court has held that in determining whether a
      motorist has suffered a serious injury, “the threshold
      determination was not to be made routinely by a trial court
      judge ... but rather was to be left to a jury unless reasonable
      minds could not differ on the issue of whether a serious injury
      had been sustained.” Washington v. Baxter, 553 Pa. 434, 719
A.2d 733, 740 (1998). In conducting this inquiry, “several
      factors must be considered to determine if the claimed injury is
      ‘serious’: ‘[1.] the extent of the impairment, [2.] the length of
      time the impairment lasted, [3.] the treatment required to
      correct the impairment, and [4.] any other relevant factors.’”


                                    -3-
J-A05032-15


        Graham v. Campo, 990 A.2d 9, 16 (Pa. Super. 2010), appeal
        denied, 609 Pa. 703, 16 A.3d 504 (2011). Our Supreme Court
        has cautioned that “the focus of these inquiries is not on the
        injuries themselves, but on how the injuries affected a particular
        body function.” Washington, supra. We remain cognizant of
        the principle that “[a]n impairment need not be permanent to be
        serious” under section 1705(d). Robinson v. Upole, 750 A.2d
339, 342 (Pa. Super. 2000) (citation omitted).

Cadena v. Latch, 78 A.3d 636, 640 (Pa. Super. 2013) (emphasis added).

        Appellant argues that this Court’s decision in Cadena supports his

claim for relief. Appellant’s Brief at 19. We disagree.

        In Cadena, the plaintiff selected the limited-tort option and, following

a motor vehicle accident, she claimed that she sustained a serious injury

that would allow her to recover non-economic damages pursuant to 75

Pa.C.S. § 1702. Cadena, 78 A.3d at 638-639.               The defendant filed a

motion for summary judgment claiming that the plaintiff failed to establish

that she had suffered a serious injury, and the trial court granted the

defendant’s motion.      Id. at 638.   On appeal, this Court reversed stating

that:

        Looking at the record in the light most favorable to Appellant,
        she has shown that she was diagnosed with no less than eight
        ailments, which her treating physician stated to a reasonable
        degree of medical certainty were a direct result of the accident in
        this case. See Letter of Dr. Steven Allon, 12/11/08, at 2–3.
        Furthermore, Appellant has described at length how her daily life
        has changed because of the pain she has and continues to
        endure. See Appellant’s Deposition, 6/23/10, at 72–74, 78–79,
        87–89, 95–97. In our view, “reasonable minds could ... differ [as
        to] whether a serious injury had been sustained[ ]” by Appellant.
        Washington, supra; see also Kelly v. Ziolko, 734 A.2d 893,
        899–900 (Pa. Super. 1999) (concluding issue of fact existed as
        to whether plaintiff suffered a serious injury where plaintiff


                                       -4-
J-A05032-15


      “suffers pain in his neck, back, and knees, and intermittent
      numbness in two toes on his left foot[,] ... asserted that his back
      pain occurs as a result of physical activity or sitting for long
      periods of time; he has trouble sleeping, cannot run, is unable to
      walk or sit for longer than 15 minutes, and finds it difficult to
      play with his child[.]”).

Cadena, 78 A.3d at 643. The plaintiff in Cadena also treated at a hospital,

missed one week from work, and was prescribed pain medication.          Id. at

637. Additionally, the plaintiff in Cadena established that she was unable to

engage in activities with her daughter, gained fifty pounds, and was not as

active sexually as she was before the accident. Id. at 638.

      Conversely, in the case at bar, when we review the record in the light

most favorable to Appellant, we conclude that he did not have the extensive

impairments as those suffered by the plaintiff in Cadena.     Indeed, we agree

with the trial court that in the instant case, Appellant did not establish that

he sustained any impairment of body function. The trial court explained the

rationale for its decision as follows:

            [Appellant] was never treated in any hospital or
      emergency room for injuries as a result of this accident. He first
      sought medical treatment “a couple of weeks after.” [Appellant]
      had physical therapy for two and a half months after the
      accident. [Appellant] claims no activities were impeded as a
      result of the accident. He missed no time from work [at]
      Walgreens standing at a computer all day and lifting up to 40
      pounds of copying paper. He is in need of no additional medical
      care. He attended school while working and missed no time from
      school except for the 30 minutes he was late because of the
      accident. He has made no request of his school or any professor
      for any accommodation. No treating physician ever felt the need
      for diagnostic studies. All his diagnostic studies such as his MRI
      and EMG were ordered by the counsel[-]retained expert for
      testimony. He takes no medications for pain. He has been able
      to perform all routine tasks and chores as usual. In 2013 he

                                         -5-
J-A05032-15


      purchased a weight bench for home use and exercises but
      without the usual intensity. He has participated in a basketball
      league. He has traveled to three different states subsequent [to]
      the accident. No evidence is presented that any doctor limited
      any recreational or work activity. Neither has evidence of any
      serious limitation in his ability to sit, stand, walk, bend, drive, lift
      or work been presented. There is no evidence of any severe,
      continuing, or disabling pain. No body function has been
      impaired. Thus the evidence, taken in the light most favorable to
      [Appellant] does not demonstrate any “body function”
      impairment.

Trial Court Opinion, 8/1/14, at 3-4 (unnumbered pages) (footnotes omitted).

      We agree with the trial court’s conclusion that Appellant, having

selected the limited-tort option, failed to establish that he suffered a “serious

injury” as that term is defined, and therefore, he was entitled to no relief.

We discern no error or abuse of discretion in the trial court’s conclusion.

Accordingly, we affirm the trial court’s July 9, 2014 order granting Appellees’

motion for summary judgment.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2015




                                       -6-